 HOLIDAY INN OF CHICAGO-SOUTHKay Corporation d/b/a Holiday Inn of Chicago-South,HarveyandLocal 593, Hotel-Motel Service Work-ers,Drug Store,Sports Events&Industrial Cater-ingEmployeesUnion,AFL-CIO.Cases13-CA-12245 and 13-RC-12932February 13, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBy MEMBERS FANNING, KENNEDY, ANDPENELLOOn September 28, 1973, Administrative Law JudgeSamuel Ross issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and Charging Party filed abrief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge as modified herein and to adopt his recom-mended Order.1.We agree with the conclusions of the Adminis-trativeLaw Judge that the racially oriented state-ment made by Respondent was a violation of Section8(a)(1), but we so find because it constituted a threatto the employees either that current part-timeemployees would be replaced by blacks if the Unionwon the election or that they would have to workalongside blacks, a condition which certain employ-eesmight consider unpleasant. E.g.,Bush Hog, Inc.,161NLRB 1575, 1592-93, enfd. 405 F.2d 755 (C.A.5);General Steel Products, Inc.,157NLRB 636,639-640, enfd. in relevant part 398 F.2d 339 (C.A. 4),reversed and remanded in other respectssub nom.N.L.R.B. v. Gissel Packing Co.,395 U.S. 575 (1969).2.We agree that Respondent's interrogation ofemployees as to their feelings about the Union orhow they were going to vote in the pending electionviolated Section 8(a)(1), because we find that it farexceeded the permissible bounds of such inquiries.Furthermore, "even if the safeguards ofStruksnesConstructionCo., Inc.,165NLRB 1062, andBlueFlash Express, Inc.,109 NLRB 591, 592 (no electionpending) had been present, the questions wouldnevertheless have been violative of Section 8(a)(1) inthat they could serve no valid purpose inasmuch as aBoard-conducted election was already pending andRespondent, therefore, had no justification for suchinterrogation. E.g.,Clark Printing Company, Inc.,14611NLRB 121, 122; C.W. Smith Engineering Co.,171NLRB 1484, 1487.23.Finally, in adopting the finding that Respon-dent's interrogation of an employee regarding state-ments he made to an agent of the National LaborRelations Board violated Section 8(a)(1), we need notconsider whether the employee was actually coercedthereby. Such questioning is inherently coercive; andhence is violative of the Act for the reasons set forthinWaggoner Corporation,162 NLRB 1161, 1162-63,andRobertshaw Controls Company,196 NLRB 449,ALJD,sec. III, subsets. 5 and 6.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Kay Corporationd/b/aHoliday Inn of Chicago-South, Harvey,Harvey, Illinois, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.IT IS FURTHER ORDERED that the election held onMarch 2, 1973, in Case 13-RC-12932 be, and ithereby is, set aside, and that Case 13-RC-129 be,and it hereby is, remanded to the Regional Directorfor the purposes of conducting a new election.[Direction of Section Election andExcelsiorfoot-note omitted from publication.]ITheRespondent has excepted to certaincredibilityfindings made bytheAdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect tocredibilityunless the clear preponderanceof all of therelevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe record and findno basis for reversing his findingstMember Kennedy concurs that the interrogations violated Sec.8(a)(l),but he doesso becauseof Respondent's repeated and persistent questioningof employeesregarding their union feelings and how they were going to votein the representation election, and because in at least one instance thequestioning was accompanied by a threat of a loss of an existing benefiteFederalStainlessSink Div of UnarcoIndustries,Inc,197 NLRB 487,cfC V Uranga,173 NLRB 635,639DECISIONSTATEMENT OF THE CASESAMUELRoss,AdministrativeLaw Judge:Case13-CA-12245 is based on a charge filed by the above-named Union on March 28, 1973, and a complaint whichissued on June 1, 1973, against Kay Corporation d/b/aHoliday Inn of Chicago-South, Harvey (herein calledRespondent),which allege that during the period precedinga scheduled Board election to determine whether or notRespondent'semployees desired representation by theUnion,Respondent engaged in various acts of interferencewith, and restraint and coercion of, its employees in theexercise of their rights guaranteed in Section7 of the Act,209 NLRB No. 7 12DECISIONSOF NATIONALLABOR RELATIONS BOARDand thereby violated Section 8(a)(1) of the Act TheRespondent filed an answer to the complaint which deniesits substantive allegations and the commission of unfairlabor practices.Case 13-RC-12932 is based on a petition filed by theUnion on January 11, 1973, and a stipulation forcertification upon consent election approved on February20, 1973, pursuant to which an election was conducted onMarch 2, 1973, which resulted in 15 votes for the Union, 18against it, and 5 challenged ballots. On March 9, 1973, theUnion filed timely objections to the Respondent's conductaffecting the results of the election. On June 6, 1973, theRegional Director determined that the Union's objectionswere based on more or less the same conduct as thatcharged as unfair labor practices in the complaint in Case13-CA-12245 against Respondent, and he accordinglyissued an order consolidating the two cases and the issuesraised by the challenged ballots for hearing and decision.Pursuant to due notice, these consolidated cases weretried before me in Chicago, Illinois, on July 11 and 12,1973.1Upon the entire record and my observation of thewitnesses and their demeanor, and after due considerationof the briefs filed by all the parties, I make the following:FINDINGS OF FACTI.COMMERCEThe Respondent is an Illinois corporation which isengaged in the operation of a Holiday Inn motel at 17100SouthHalsted,Harvey, Illinois.During the past 12months, a representative period, the Respondent had grossrevenues in excess of $500,000 and it purchased andreceived goods valued in excess of $20,000 from placeslocated outside the State of Illinois. Accordingly i find thatthe Respondent is an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is not disputed, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.111.TFIFUNFAIR LABOR PRACTICESA.TheIssues PresentedThe Respondent is charged in this case with coercivelyinterrogating employees regarding their union sympathiesand as to how they intended to vote at the Board election,and with threatening employees with discharge if theyparticipate in a strike, and with less pay and inferiorworking conditions if the Union won the election. TheRespondent is further charged with appeals to the racialprejudices of some of its employees, with promises ofincreased benefits to two employees, and with statementsto employees implying the futility of representation by theUnion. All of the foregoing, it is charged, was engaged inby the Respondent to discourage support of the Union atAt the opening of the hearing, the five challenges to ballots werewithdrawn by the consent of all the parties and the challenged ballots werecounted The revised tally of ballots disclosed 17 votes for the Union and 21theBoard election. In addition to the foregoing, theUnion's objections to the election also allege that theRespondent "engaged in unlawful surveillance of [itsemployees'] union and protected concerted activities," andthat it "conferred money and other benefits on certainemployees as an inducement to secure their support in theelection."The testimony adduced in support of thecomplaint is, for the most part, all denied by Jules Zlogar,the Respondent's "assistant inkeeper" and its only witness.There is thus presented for resolution primarily a questionof the credibility of witnesses and their testimony. There is,of course, also presented for determination the issue ofwhether the testimony as creditedis sufficientto establishthe charged unfair labor practices, and/or to sustain theUnion's objections, and whether it requires the settingaside of the results of the election.B.Preliminary Observations Regarding theCredibility of the TestimonyIn support of the allegations of the complaint, theGeneral Counsel adduced testimony from five witnesses,three of whom, Millie Thurman, Leona Pittman, andTimothyWood, formerly worked for Respondent, andtwo, Louise Seay and Scott Bernard, who still work for it.In respect to the three former employees, only TimothyWood terminated his employment under circumstanceswhich disclose an animus towards Respondent. I thereforeregard former employees Thurman and Pittman aswitnesses who have no especial interest in the outcome ofthese proceedings. Conversely,Wood, a 16-year old highschoolboy who formerly worked part-time for theRespondent as a porter, admittedly "do[es] not like" JulesZlogar, the Respondent's assistantinnkeeper, and he quithis job under circumstances which warranted, and toforestall,hisdischarge.2 In addition,Wood signed anaffidavit for a Board agent in which he admittedly statedfalsely that he worked for Respondent 40 hours "almostevery week." Under all the circumstances, including hisquite apparent immaturity, I regard Wood's testimony asunreliable for the most part, and I credit it mainly when itaccords or is consistent with other testimony which Iregard as reliable.Thurman, Pittman, and Seay were and/or are house-keepers who clean the rooms and make up the beds in theInn. They quite obviously had little formal education andpossess only a limited English vocabulary. Accordingly,although the testimony of all three impressed me as beinghonest and forthright, its accuracy nevertheless will beassessed in the light of their limited literacy.Bernard Scott, the General Counsel's fifth and finalwitness, is a 17-year-old high school student who works fortheRespondent as a part-time porter. His answers toquestions were frank, candid, and forthright,and I also ampersuaded by his serious and sincere demeanor that histestimony is generally reliable.This leaves for consideration the credibility of thetestimony of Jules Zlogar, the Respondent'sassistantinnkeeper and its onlywitness.Zlogar is a 24-year-oldvotes against representation by it2 See Resp.Exh 3, p. 3. admittedly written by Wood HOLIDAY INN OF CHICAGO-SOUTH13college graduate who has a Bachelor of Science degree "inbusiness administration, emphasis in management" Whilein college, he took a course in "collective bargaining."Since Zlogar's graduation from college about a year ago,he has worked for the Respondent. In the interval betweenthe filing of the Union's petition for certification as therepresentative of a unit of Respondent's employees and theelection onMarch 2,8 Zlogar admittedly conducted anactive campaign on behalf of the Respondent and spokedaily to its employees to dissuade them from supportingtheUmon at the election. The alleged violations of theRespondent in this case are based solely on Zlogar'sstatements to employees. Zlogar's testimony for the mostpart controverts that of all five of the witnesses whotestified for the General Counsel. As explicated in greaterdetail hereinafter, I regard Zlogar's testimony as evasive onsome occasions, self-contradictory in some respects, andimplausible in others. Based thereon, as well as ondemeanor, I consider his testimony to be unreliable for themost part.C.The Conduct of Respondent on Which theComplaint is Based1.The appeal to racial prejudiceParagraph VI (a) of the complaint alleges that on aboutFebruary 21, "Respondent, by Jules Zlogar, threatened todisplace employees with Blacks and to enforce associationwith Blacks if [the] employees selected the Union as theirrepresentative for purposes of collective bargaining." Thetestimony adduced in support of this allegation was asfollows:The Respondent employs a number of teenage highschool students to work after school as part-time porters.On February 21, Assistant Innkeeper Zlogar had aconversation about the Union with three of these youngporters in Innkeeper Stanley Brum's office.4 In the courseof that conversation, Zlogar asked the three boys whetherthey would like to work "with niggers," Wood and Sullivanreplied that they would not, and Bernard asked, "What hasthat got to do with it [the Union]?" Zlogar replied, "Well.iftheUnion gets in, the things will have to be raciallybalanced, there is no way I can keep blacks out asporters." 5The Respondent urges that in any event, "since Bernardclaimed that he was not anti-black . . . the statement [ofZlogar] would not have had a coercive effect upon Bernardor interfere with [his] free exercise of employee rightsunder the Act."6 I regard this contention as devoid of3The appropriate unit stipulated by the parties wasAll housekeeping employees,linenand laundry employees, portersand housemen,but excluding all front desk employees,maintenancemen, kitchen employees,dining room employees,clerical employees,guards and superiisors as defined in the Act and all other employees*Scott Bernard, Timothy Wood, and Jim SullivanThe findings above are based on the credited testimony of Bernard andWood which were mutually corroborative Zlogar denied making thestatements attributed to him by Bernard and Wood, and he also denied thatthe term "niggers" is part of his lexicon According to Zlogar, the subject ofworking with black porters was raised by Wood when he asked "if theunion got in here, would we have to work with niggers--soul brothers""Zlogar testified that he replied, "that there was no prejudice in my hiring, Ihirefor the quality of the individual and as the position needs to be filled."merit.Wood's and Sullivan's negative responses to Zlogar'squestion as to whether they would like "to work withniggers," and Bernard's credited testimony that Wood was"anti-black," clearly disclosed the existence of a racialprejudice which was available for exploitation by Zlogar.In that context, the latter's statement that a union victorywould require the maintenance of a racial balance amongtheRespondent's porters quite obviously was a not toosubtle appeal to racial bigotry, and it thereby interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act and transgressedSection 8(a)(1).72.Thealleged threat to discharge employees whoengaged in a strikeThere is no probative evidence in the record of this casethat the Union ever threatened to strike the Respondent orto picket its premises. According to Zlogar, however, on anundisclosed date in mid-February, he received a telephonecall from Respondent's counsel "that the Union had madea statement that they might-they would possibly have apicket strike." Zlogar thereupon admittedly "went throughthe building and gathered the employees from floor tofloor," and told them about the Union's "threat of pullinga picket strike," that they did "not have to walk out," andthat "if needed," police protection would be provided forthem.8The complaint (paragraph VI(b)) alleges that Zlogar"threatened that employees who might engage in strikewould be discharged." The testimony adduced in supportof this allegation was as follows:a.Millie Thurman, who then worked for Respondentas a housekeeper but has since quit, testified that Zlogartold her in the presence of several other employees that"the union was going to picket the next day ... and therewas going to be a strike." Thurman further testified thatZlogar also said, "if everybody strike [sic] they would befired," and he added, "I am sure you want your job."Thurman also testified that later that same day she askedZlogar, "who told you it was going to be [sic] a strike," andthat Zlogar replied, "I can't tell you."b.Leona Pittman, another former housekeeper whoworked for the Respondent during the preelection period,testified that on a Thursday in February while she wasworking in one of the guest rooms, Zlogar came in and toldher that the Union was going to strike and picket the Innon the next day. Pittman advised Zlogar that she would notgo "out there on a picket line," and Zlogar then assuredAccording to Zlogar, this exchange occurred beforeBernard came intoBrum'soffice and joined in the discussion. The Respondent urges thatZlogar's testimonyin this regardshould be credited, and that ofBernardand Wood be discredited as unworthy of belief As noted above, however,the only one of thesethree witnesseswhosetestimonyI regard asreliable isBernard,and I credithis version of this conversation.And, inasmuch asWood's testimony was substantiallysimilar to that of Bernard. I credit himin this respectnotwithstandingmy general view thathe is not a reliablewitness6Br,p IIrBush Hog, Inc,161NLRB 1575, 1592-93, cfSewellManufacturingCompany,138 NLRB 66,71-72The quotes above are fromZlogar's testimony which is credited intheserespects 14DECISIONSOF NATIONALLABOR RELATIONS BOARDher that he would "graduate [sic] [accompany]" Pittman toher car "to keep [her] from getting hurt."9c.Louise Seay, a housekeeper still employed by theRespondent, testified that during the second week inFebruary, while she was working in one of the rooms at theInn,Zlogar came in and told her (and several otheremployees who were present) that "the union was trying toget in," that "they [the Union] was going [sic] to be outthere to picket the place, and they would probably betrying to call us out, you know, keep us from coming towork, and if we did stay off from work, then they[Respondent] could replace us with someone, and . . . ifwe wanted to come back after this was over, then we wouldhave to wait, you know until they have an opening orsomething, and come in."d.The final testimony adduced by the General Counselregarding Zlogar's alleged threats to discharge employeeswho strike was that of the teenage part-time porter,TimothyWood.Wood testified that on February 21,during Zlogar's conversation with him, Sullivan and ScottBernard in Brum's office, Bernard asked Zlogar "whatwould happen if we went on strike," and Zlogar said,"while you were out there walking around they [Respon-dent] would hire somebody in your place; that it would bejust more or less like getting fired."Zlogar specifically denied telling Thurman, Pittman,Seay,Wood, Bernard, or any other employee, "that theywould be fired if they went out on strike." Zlogar testifiedin this regard that when he told the employees about thestrike which the Union assertedly had threatened, he alsotold them that "if they did go [out on strike], that theywould not lose their job [sic]; we could as a businessreplace them with temporary employees, but at this point,when they wanted to come back they could come back."Although I regard Zlogar's testimony as generallyunreliable, I credit his testimony in this regard principallybecause it accords with that of Seay, a witness for theGeneral Counsel whose testimony I regard as reliable.Significantly, only Thurman clearly testified that Zlogarthreatened to discharge employees who engaged in a strike.However, although I regard Thurman as an honest andforthrightwitness,Seay's testimony persuades me thatThurman, in the light of her limited literacy, undoubtedlymisunderstood the import of Zlogar's statement to her. Inote in this regard that neither Pittman nor Bernardtestified to any such threat by Zlogar that he woulddischarge employees who struck. Moreover, even assumingthat I credited Wood's uncorroborated testimony (Bernardassertedly was present at the time), I do not regard thestatement which he attributed to Zlogar as an unambigu-ous threat to discharge employees who went out on strike.To the contrary I regard Wood's testimony of what Zlogarsaid as a correct statement of the law in respect to an9Pittman stayed home the next day.1oThe findings above are based onBernard's credited testimony whichwas corroborated by Wood whom I also credit in this regard Zlogar deniedtelling the part-time employees that the Union would not represent theirinterests,or that they could not be in the Union According to Zlogar, thethree boys asked him "if their jobs would still be there" if the Union didcome in." Zlogar testified that he told them that he "could not say, I did nothave the knowledge," and that "I would find out and inform them " Aspreviously noted, I regard Zlogar's testimony as generally unworthy ofemployer's right to replace economic strikers, and Iconsider the latter part of Wood's testimony, "that it wouldbe just more or less like getting fired," as Wood's erroneousconclusion regarding the meaning of Zlogar's statement.Iconclude from all the foregoing that the evidence isinsufficient to establish that Respondent threatened todischarge employees who engaged in a strike, and Itherefore will recommend dismissal of this allegation of thecomplaint.3.The appeal to the futility of unionrepresentationOn February 21, in the course of Zlogar's conversation inBrum's office about the Union with teenage part-timeportersWood, Sullivan, and Bernard, Zlogar asked themhow many hours they were scheduled to work. Sullivanreplied 22, Wood said 28, and Bernard said 30. Zlogar thensaid, "See, that is part-time.Hasn't anyone ever told youthat unions don't like part-time workers?" Bernard said,"no," and Zlogar continued, "Well, they don't. They areout to protect the full-time adult employees. Any teenagersworking part-time jobs could be taking jobs away fromadults.Now 22, 28 hours a week is part-time. The Uniondoesn't like part-time employees." Sullivan andWoodprotested, "Yes, but we work 30 or 35 hours a week."Zlogar replied, "That doesn't matter, you are scheduled for22 and 28." Zlogar then told Bernard that inasmuch as hewas scheduled to work 30 hours, "I might be consideredfull-time, so it might not affect me." ioBased on the foregoing testimony, the complaintallegesin paragraph VI(c) that Zlogar "told part-time employeesthat the Union would not represent their interests and thatthey could not be in the Union, rendering futile anyinterestthey might have in the Union," and that therebytheRespondent violated Section 8(a)(1) of the Act. TheGeneral Counsel and the Union contend that Zlogar'sstatementsconveyed to these young employeesa "messageof [the] futility" of their representation by the Umon, andthat it therefore "necessarily" interfered with, restrainedand coerced them in theexerciseof their Section 7 rights.Notwithstanding my credibility resolution and my fordingabove that Zlogar, in fact, made the statements attributedtohim by Bernard and Wood, I perceive therein noviolation of the Act.Section 8(c) of the Act protects the right of an employerto express his views about a union and to thereby dissuadehis employees from voting for a union, provided that "suchexpressioncontainsno threat of reprisal or force orpromise of benefit." Zlogar's statementsto the three youngporters on February 21 that because of their part-timeemployee status, support of the Umon would not be intheirbestinterests,was accompanied by no threat ofreprisalorpromise of benefit. I conclude that thiscredence I similarly regardhis version of this conversation as patentlyimplausible Zlogar, a college graduate in management who took a course incollective bargaining,quiteobviouslyknew that the continued employmentof theseboys by theRespondent could neither be dependent on. nor relatedto, the success or failure of theUnionat the Board election.His assertedignorance of the answer to the question allegedly posed to him bythe youngporters is thus, in my view. obviously incredible,and I do not believe histestimony in these respects. HOLIDAY INN OF CHICAGO-SOUTHstatementconstituted protected free speech under Section8(c) of the Act, and thus is not "evidence of an unfair laborpractice under the provisions of the Act." I will according-lyrecommenddismissalofparagraphVI(c)of thecomplaint.4.The interrogation of employees regarding theirunionsympathiesAccording to the credited testimony of Louise Seay, onthe day after Zlogar told her and Respondent's otheremployees that the Union was going to picket the Inn andcall the employees out on strike, Zlogar asked "everybody[the employees] what . . . they thought about theunion."Seay further testified that "most every day or two"thereafter,and "until the [Board] election," Zlogarcontinued to ask her "how did I feel about the Union." Onone such occasion, Seay told Zlogar that "it [the Union]would be a help," and Zlogar answered that "if the unionget[s] in," she would "be losingsomeof the benefits." Seayasked, "what kind of a benefit?" Zlogar answered thatSeay, who because of babysitter problems sometimes tookoff on scheduled workdays, would no longer be permittedto do so, because when "the union got in, well the unionwas going to cut that out."In a like vein,Scott Bernard credibly testified that onFebruary 19, Zlogar asked him, "You're voting against theunion,aren'tyou, Scott?," and Bernard replied, "Well, Idon't really know." Zlogar continued, "You mean there's achance you might vote for it?" Bernard answered, "Well, Ireally don't know too much about the union." Accordingto Bernard, on the following evening, Zlogar again askedhim, "Have you decided how you are going to vote,Scott?," and when he replied, "no, youZlogar said, "Scott youare thinking too much again. It comes down to, do youwant me to bargain for you or do you want them tobargain for you?" Bernard further testified that onFebruary 22, the day after Zlogar'smeetingwith the threeyoung portersin Brum'soffice, Zlogar asked him, "Scott,how are you gomg to vote?," and Bernard replied, "Well,Jules, you talked to us yesterday, and I realize the unionreally doesn't have much to offer me." 11In the context of the Respondent's open hostility to therepresentation of its employees by the Union, and theabsence ofassurancesthat no reprisal would take place, Ifind that Zlogar's interrogation of employees as to howthey felt about the Union and how they would vote at thethen pending Board election constituted interference with,and restraint and coercion of employees in the exercise ofrights guaranteed by the Act, and that it violated Section8(a)(1).11TimothyWood similarly testified that on at least two occasions,Zlogar asked him how he was going to vote at the Board election, and thathe told Zlogar that he would vote against the Union. Zlogar denied that heasked Seay, or any other employee, how they felt about the Union, and healso denied that he asked Bernard, Wood, or any other employee, how he orshe was going to vote at the election. In addition, contrary to Seay, Zlogartestified that it was she who asked him whether,"if the union came in," "herdays off would be changedto meeta schedule," and that he replied that"her days off would be as they were when she was working, I would notchange her days off" I place no credence in Zlogar's denials or histestimony in these respects for the following reasons in addition to mypreviously expressed views regarding the unreliability of his testimonyZlogar first admitted,albeit reluctantly and after equivocating,that he was15I similarly regard Zlogar's statement to Seay, that if theUnion won the election, she would no longer be able totake off from work on days other than her scheduled offdays, as coercive of employee rights. Although Zlogar puttheonus for the elimination of thisexistingprivilegeenjoyed by Seay on the Union,it isquite obvious that thiswas a practice controlled solely by the Respondent towhich the Union would not likely object. Zlogar'sstatement thus was not a prediction of the probableconsequences of union representation which was beyondthe Respondent's control, and clearly was not free speechprotected by Section 8(c) of the Act.12 I find that by thisstatement of Zlogar, Respondent threatened to eliminatean existing benefit of Seay's employment and therebyfurther violated Section 8(a)(1) of the Act.5.The threatsof lesspay andstricter rules underunion representationa.According to former housekeeper, Leona Pittman, atthe same time that Zlogar spread the false tale that theUnion was going to strike and picket the Inn on the nextday, Zlogar told Pittman, "If the Union get [sic] in here,you all be getting [sic] lesspay." Pittman replied, "Well,hows [sic] can weget lesspay? The Union pay [sic] more,you don't pay but $1.70 an hour. When I get my check, itain't but for $58.25."Zlogar admitted that he had a separate meeting withPittman in which the subjects of pay and benefits werediscussed if the Union "came in."Zlogar's version of thisconversation was that Pittman "was concerned [that] if theunion did come in, since she realized she was the onlyunion party in the building, she wondered about her jobsecurity." Zlogar testified, "I told her there was no worrywhatsoever, she was a good employee and she had nothingtoworry about on that." Zlogar further testified thatPittman "also asked me what thesituationwould be withbenefits and pay, and again I told her that in the unionevents [sic] it all goes into negotiations and I could makeno positive statement at that time, just that it is innegotiations."Iplace no credence in Zlogar's version of this conversa-tion with Pittman, not only because I regard his testimonyas generally unreliable, but also that in this respect, Iconsider it quite patently implausible. Thus, I cannotbelieve that Pittman, a union adherent, would be con-cerned about her job security if the Union achievedrepresentative status, or that she would ask assurancesfrom her employer, who openly opposed the Union, thather job tenure was safe. Moreover, I consider Pittman who"interested in." and made"attempts to find outthe relativestrength of theunion before the election."He then was asked."How did you go aboutdoing than," and gave the incredible reply, "By discussions with mylawyer.Mr Kal Grove" Then, when pressed again forthe meansby which hesought that information, Zoglar testified, "Just by mydiscussions and mydealings withthe individuals [employees]and their basic attitude toward thewhole situation " On furtherquestioning,Zoglar finallydenied that he mane"any effort at all" to dind out the Union's "relative strength"among hisemployees I am persuaded by the foregoingevasive, implausible,and self-contradictory testimony. and by his demeanor,that Zoglar's denials of thetestimony of Seay,Wood, andBernardareworthyof no credencewhatsoever12,4'L R Bv. GisselPacking Co,Inc, 395 U S. 575, 618 (1969). 16DECISIONSOF NATIONALLABOR RELATIONS BOARDno longer is employed by Respondent as a disinterestedwitness. I therefore credit her testimony in these regards.b.According to Timothy Wood, on February 21,during Zlogar's conversation about the Union with thepart-time teenage porters in Brum's office, Zlogar toldWood and Sullivan,inter alia,that under the Union, theywould have "to answer" to union stewards instead ofZlogar for failure to complete work assignments and forcoming to work late. Wood testified that in this regardZlogar said:If you are late or you have car trouble and you comein late, or if something happens where you are late andyou can't get the work done, the steward makes youstay there and get the work done, and if it continues tohappen that you are late or you don't get the workdone, you could be fired by the steward.According to Wood, Zlogar further said that he, to thecontrary "was like a tree, he swayed back and forth, like ifyou were late, he understood if for some reason you didn'tget the work done." 13Zlogar's threat to employee Pittman that employeeswould get less pay under union representation clearlyconstituted a threat of reprisal and interference, restraint.and coercion within the meaning of the Act. I find thatthereby, the Respondent engaged in further unfair laborpractices within the meaning of Section 8(a)(1) of the Act.I likewise so regard Zlogar's statement to Wood andSullivan that under the Union they would have "toanswer" to a union steward for lateness and for failure tocomplete work assignments. Supervision of tardiness andproductivity of employees clearly are matters which arecontrolled by management, and not unions, and Zlogar'sstatement thus was not a prediction of the probableconsequences of union representation which was beyondthe control of Respondent.i4 I therefore find that by thisstatementof Zlogar to Wood and Sullivan, the Respondentengaged in further unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.The alleged promise of a raiseAccording to Timothy Wood, on the evening ofFebruary 21 or 22 (he could not remember which), as heand Sullivan were cleaning the swimming pool at the Inn,Zlogar came over and told them that he had "put in for adime raise for [them] you," and cautioned them not to sayanything about it because he could "get in trouble."According to Zlogar, the discussion of a pay raise forWood occurred on February 22. Zlogar's version of thisconversation was that while at the pool, Wood asked himwhen he would be receivinga raise,and that Zlogar repliedthat "with the situation we had with the union matter, thatno raise was being given out other than the normalprogression." In addition Zlogar specifically denied thestatements about a raise attributed to him by Wood.13Zlogar, after equivocating, conceded in effect that he told theseemployees that he could "bend like a tree"in the wind and that it was"possible" that the union steward would not be as flexible as he was indealing with the"problems" of employees.In the light of Zlogar's reluctantadmissions in this regard,I credit wood's testimony regarding this phase ofBased on Wood's testimony, paragraph VI(f) of thecomplaint alleges that the "Respondent, by Jules Zlogar,promised employee benefits if they rejected the Union in aforthcoming representation election."As previously noted in section 111, B, of this Decision, IregardWood's testimony "as unreliable for the most part."As found above, I also consider Zlogar's testimony asworthy of verylittle,ifany, credence. In the light of myview of the lack of credibility of both these witnesses, andthe absence of any corroboration of either of them, I findmyself unable to determine who is telling the truth in thisregard.Under these circumstances, I conclude that theGeneral Counsel has not sustained the violation alleged inparagraph Vi(f) of the complaint by the "preponderance oftestimony required by Section 10(c) of the Act, and I willrecommend its dismissal.157.Interrogation about visits to employees byagents of the BoardIn connection with the investigation of the charge filedagainst the Respondent in the instant case, an agent of theBoard contacted the teenage porter, Scott Bernard, andobtained a statement from him. Thereafter on Sunday,May 27, Zlogar asked Bernard whether "some lady fromtheGovernment" had "came and talked to him this pastweek." Bernard, who had been contacted prior to the "pastweek," truthfully answered "no." Zlogar then said, "Well,that's strange, they have contacted everyone else." Bernardthen prevaricated and told Zlogar that he was not at homewhen the Board agent called on him, and that she hadindicated that she would try and get in touch with him thefollowing Saturday. Zlogar then asked Bernard, "I didn'tsay anything about blacks, did I?" Bernard responded(untruthfully), "Well, Jules, you know, it was a couple ofmonths ago, that's a long time. I really don't remember."Zlogar said, "I don't think 1 did." He then asked Bernard,"Did I ever ask you how you were going to vote?" Bernardreplied, "Yes, I remember, you did." Zlogar then said, "Ithink I was covering myself with something like, `you don'thave to tell me if you don't want to.' " Bernard responded,"I don't remember that." That ended this conversation.16About a week later, according to Bernard's creditedtestimony, Zlogar asked Bernard, "Scott, what did you sayin your affidavit?" Bernard replied, "Well, Jules, I mademy affidavit a couple of months ago, and I don't reallyremember what I talked about." Zlogar then askedBernardwhether "I [Bernard] said anything [in theaffidavit]about him [Zlogar] saying anything aboutblacks."Bernard answered that he "didn't recall," al-though he admittedly "remembered." Bernard also toldZlogar that he told the Board agent that Zlogar had askedhim how he was going to vote. Bernard asked Zlogar, "Willthisgetyou into any trouble or anything?" Zlogartheir conversationin Brum's office11N LR.B v Gissel Packing Co, supra" Cf. Blue Flash Express, Inc,109 NLRB 591.16The findings aboveare basedon the testimony of Bernard whom Iregard as a reliablewitness and credit in these and mostrespects HOLIDAY INN OF CHICAGO-SOUTH17answered, "No, not really, it was just kind of technicallywrong for me to ask you that." 17The complaint as amended at the opening of the hearingin this case (par. Vi(g)) alleges that Respondent furtherviolated Section 8(a)(1) of the Act by Zlogar's interroga-tion of employees as to what they told Board agents orallyand in their affidavits. Zlogar's interrogation of Bernardquiteobviously coerced the latter as evidenced byBernard's false responses to Zlogar's questions. I concludetherefrom that the Respondent thereby engaged in furtherinterference, restraint, and coercion of employees withinthe meaning of Section 8(a)(1) of the Act.18IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and subtantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THEREMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following.CONCLUSIONS OF LAw1.Kay Corporation d/b/a Holiday Inn of Chicago-South,Harvey, is an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 593, Hotel-Motel ServiceWorkers,DrugStore,SportsEvents& Industrial Catering EmployeesUnion,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.3.By coercively interrogating employees regardingtheir union sympathies and desires,and about what theysaid orally and in their affidavits to a Board agent, by17Zlogar denied that he asked Bernard whether "any lady from theGovernment had come to see him at his house," and he also denied that heasked Bernard what "he had said in his affidavit that he had given to theGovernment." Zlogar admitted, however, that he had a conversation withBernard on May 27 relative to a possible visit which Bernard might receivefrom a government agent Zlogar's version of this incident was as follows.One of his four porters (whose name Zlogar could not remember) allegedlyhad reported to Zlogar that a government agent had 'sought [him I out atschoolto take a statement from the porter" Based on this allegedreport from the unnamed porter Zlogar professedly did not ask Bernardwhether he had been similarly so approached Instead, he allegedly merelytoldBernard what he had been told by the unnamed porter, and he"questioned Scott to the fact that if there is any time that anybody iscausing you undue harassment or undue inconvenience, to let me know"On cross-examination, Zlogar was asked whether he considered a request bya government agent for information and/or a statement from a prospectivewitness to be "harassment " He answered that he did not so consider it. Inthe light of that answer, Zlogar was asked why then he asked Bernard to letturn know when he was unduly harassed or inconvenienced in response,Zlogar equivocated, evaded and never did answer the question Based onthreats of loss of existing privileges, less pay, and stricterenforcement of attendance if the employees designated theabove-namedUnion as their representative, and byappeals to racial prejudices, all to discourage and under-mine union membership and/or support by its employees,theRespondent has interfered with, restrained, andcoerced employees in the exercise of rights guaranteed bySection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By its conduct set forth above (with one exception),theRespondent also has interfered with the exercise of afree and untrammeled choice in the Board election held onMarch 2, 1973.i95.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Recommendations RespectingCase 13-RC-12932Ihave found above that between the date of the filing oftherepresentationproceeding and the election, theRespondent engaged in unfair labor practices whichprecluded a free choice by employees at the Board electionwhich was conducted on March 2, 1973. To the extent thattheUnion's objections to conduct affecting the results ofthe election are based on the said unfair labor practices,the objections are sustained, and I recommend that theelection be set aside, and that the representation proceed-ing he remanded to the Regional Director for the purposeof conducting a new election at such time as he deemscircumstances permit free choice of a bargaining represent-ative.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,Ihereby issue the following recommended:ORDER 20Respondent, Kay Corporation, d/h/a Holiday Inn ofChicago-South, Harvey, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Coercively interrogating employees regarding theirthe foregoing, and my generalassessmentof his testimony. I regard Zlogar'sversion of this incident as implausible and worthy of no credence, and 1 donot credit his denials of Bernard's contrary testimony which I have creditedaboveINGenialSrencih, Inc ,178 NLRB 108, enfd in this respect 483 F 2d894, 898(C A2),FederalSlainlesr Sink Divisionof OnarcoIndustries, Inc,197 NLRB 487In view of my finding that Zlogar s interrogation of Bernard violatedSection 8(a)(1) of the ALL I deem it unnecessary to consider or resolve theconflicting testimony regarding the allegedly like interrogation of Wood byZlogarregardingi')Obviously, the Respondent's interrogation of employees after theelection as to what they told the Board's agent, could not have and did notinterfere with the election resultsxi In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions.recommendations.and recommendedOrderherein shall, asprovided in Sec. 102 48 of the Rules and Regulations,automatically becomethe findings, conclusions, decision, and order of the Board, and allobjections thereto shall be deemed waived for all purposes 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion sympathies or desires, or regarding what they toldBoard agents orally or in their affidavits.(b) Threatening employees by appeals to racial prejudice,or with reduction in pay, loss of existing privileges, or withstricter enforcement of rules, to discourage union member-ship or support.(c) In any like or related manner interfering with,restraining or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist Local 593, Hotel-Motel Service Workers,Drug Store, Sports Events & Industrial Catering Employ-ees Union, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from engaging in such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Post at its premises located in Harvey, Illinois, copiesof the attached notice marked "Appendix."21 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Respondent, shallbe posted by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced or covered by anyother material.(b)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of the receipt of thisDecision, what steps have been taken to comply herewith.IT 1S FURTHER ORDERED that the Union's objections inCase 13-RC-12932 are sustained to the extent indicatedabove, and that a new election he held at a time and placeto be determined by the Regional Director.I FURTHER ORDER that the complaint herein be dismissedinsofaras italleges violations of the Act other than thosefound above.21 In the eventthatthe Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallbe changed to read"Posted Pursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OP THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and we intendto carry out the Order of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT coercively interrogate you regardingyour union sympathies or desires, or what you tellagents of the National Labor Relations Board.WE WILL NOT threaten you by appeals to racialprejudice, or with reduction in pay, loss of existingbenefits and privileges, or with stricter enforcement ofour rules, in order to discourage union membership orsupport.WE WILL respect your rights to self-organization, toform, join or assist any labor organization, or tobargain collectively in respect to any term or conditionof employment through Local 593, Hotel-Motel ServiceWorkers,Drug Store, Sports Events & IndustrialCatering Employees Union, AFL-CIO or any repre-sentative of your choice, or to refrain from suchactivity, andWE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of these rights.You, and all our employees, are free to become membersof any labor organization, or to refrain from doing so.DatedByKAY CORPORATION D/B/AHOLIDAY INN OF CHICAGO-SOUTH, HARVEY(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice, Everett McKinley DirksenBldg., Room 881,219 S. Dearborn Street,Chicago, Illinois60604,Telephone312-353-7572.